PER CURIAM.
The appellants were defendants and third party plaintiffs in the trial court. Their appeal is from a summary final judgment for the third party defendant upon the appellants’ third party claim for indemnity or contribution.
The original complaint alleged that the appellants had procured and written a workmen’s compensation insurance policy for the plaintiff in which they negligently failed to include a specific provision requested. The third party claim by the appellants alleged that the appellee (third party defendant) was the referring broker and that he was negligent in failing to transmit the request for special coverage.
The evidentiary record before the trial court on the motion for summary final judgment shows genuine issues of material fact upon the disputed question of the extent of the plaintiff’s dealings with the two brokers and their responsibilities to the plaintiff under their referral arrangement. Accordingly, the summary final judgment is reversed upon authority of the rule stated in Deehl v. Sparks Construction Co., 191 So.2d 605, 607 (Fla. 3d DCA 1966).
Reversed.